Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2008/0033440 to Moskowitz, U.S. Patent No. 6,113,637 to Gill et al., and U.S. Patent No. 7,066,961 to Michelson disclose an intervertebral implant system including an intervertebral implant defining a trailing end, a leading end, a top surface configured to contact the first vertebra, and a bottom surface opposite the top surface configured to contact the second vertebra, bone fixation holes offset from each other, an implant inserter instrument configured to removably attach to the implant at a contact region, a stop configured to abut at least one of the first and second vertebrae so as to prevent further insertion of the implant into the intervertebral disc space in the insertion direction, a first and second bone fixation holes being configured to receive first and second bone fixation elements when the implant inserter instrument is attached to the implant.
The prior art fails to teach or disclose, however, wherein the structural relationship including first and second bone fixation holes being offset from each other along a third direction that is perpendicular to each of the insertion direction and the second direction, the implant inserter instrument being configured to removably attach to the implant at a contact region that includes all locations at which the implant inserter instrument contacts the implant, including that an entirety of the contact region is positioned between the first bone fixation hole and the second bone fixation hole with respect to the third direction, and the contact region and the first bone fixation hole are each positioned such that a straight line drawn in the third direction intersects both the contact region and the first bone fixation hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775